Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-20 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claims to further clarify and distinguish the inventive feature, presented arguments and discussed the inventive feature in an interview (see Interview summary mailed on 8/27/2021), to place the Application in condition for allowance.
Regarding amended Claim 1, Renfrew (US 3,543,047) discloses a fault-preventing circuit recloser for electrically connecting circuit comprising an electric power line (10 connecting source P to load ZL, Figures 1-4, comprising: 
a first switch connected to the circuit (comprising 12 or 16, Figures 1, 1A, corresponding elements in Figure 4); 
a second switch connected to the circuit in series with the first switch (comprising 16 or 12 in series with 12 or 16, Figures 1, 1A); 
an impedance connected in parallel with the second switch (comprising 14 in parallel with 12 being the second switch, Figures 1A) and selected to limit a fault current occurring on the electric power line to less than a rated load current during an initial electric power cycle following closing of the first switch (comprising 14, Figures 1, 1A, Column 1, lines 55-64, “…..resistance is sufficiently high to reduce the series current through it and the voltage appearing across 14 is sufficient to reduce the voltage drop across the second switch 16 to a level which is below the partially open state arc 
a controller (comprising actuating mechanism 22, Figures 1, 1A) operative to:
closing the first switch to initially connect the impedance in series with the first switch (during reclosing, Figure 1, 1A , Column 1, lines 46-48, 66-72, Column 2, lines 15-18); and
close the second switch to bypass the impedance based on a determination of a voltage drop across the first switch upon the fault current/surge due to arcing is limited to a safe level (Figure 1, 1A, Column 1, line 72 – Column 2, line 2, 15-18, “…..the voltage drop across the second switch 16 reaches to a level which is below the partially open state arc threshold voltage, Column 1, lines 66-72, “….the varistor 14 which quickly reduces in resistance to provide an alternate current carrying path…….the voltage appearing across 14 is sufficient to reduce the voltage drop across the second switch 16 to a level which is below the partially open state arc threshold voltage of switch 16 after switch 12 has opened”).  
Renfrew does not specifically disclose the impedance being a ballast impedance exhibiting voltage invariant impedance, 
a power line monitor operative for obtaining a current and a voltage associated with the electric power line and 
the controller operatively connected to the power line monitor and configured to receive one or more signals representative of the current and voltage measurements,

determining whether the circuit is experiencing a fault condition during the initial power cycle based on the current and voltage measurements, and 
in response to determining that the circuit is experiencing a fault condition during the initial electric power cycle, reopening the first switch during the initial electric power cycle, or in response to determining that the circuit is not experiencing a fault condition during the initial electric power cycle, delaying taking action until after initial electric power cycle, to close the second switch. 
Zulaski et al. (US 5,303,112) discloses a fault-preventing circuit recloser for electrically connecting a source-side circuit of an electric power line to a load-side circuit of the electric power line (Figure 1), comprising recloser switches connecting source-side circuit and a load side circuit (switches 24, 22, 12, Figure 1); and 
a power line monitor (comprising 10, 14, Figure 1) operative for obtaining a current and a voltage associated with the electric power line (current/I and voltage/V output from 14 to 10, Figure 1) and 
a controller (15, Figure 1) operatively connected to the power line monitor and configured to receive one or more signals representative of the current and voltage measurements (output of 10 to controller 15, Figure 1), the controller comprising a non-transitory computer storage medium storing computer- executable instructions that, when executed by the controller, cause the controller to determine a fault condition 
the controller operative to control the switch/es based on the determination, including setting various delay times for reclosing operations (output of 15 to 12, Figure 1, Figures 4-8). 
Zulaski does not disclose that in response to determining that the circuit is experiencing a fault condition during the initial electric power cycle, reopening the first switch during the initial electric power cycle, or in response to determining that the circuit is not experiencing a fault condition during the initial electric power cycle, delaying taking action until after initial electric power cycle, to close the second switch.
Stahl (US 5,388,021) discloses a circuit breaker circuit comprising ballast impedance including resistor, capacitor/inductor and varistor in parallel/series connection to provide a path for transients/surge (Figures 1-2 for example shows various combinations of resistor varistor arrangements, resistor in 19a, 19, resistor 26, 35, Figure 2). 
Combination of Renfrew, Zulaski and Stahl does not disclose the steps of, in response to determining that the circuit is experiencing a fault condition during the initial electric power cycle, reopening the first switch during the initial electric power cycle, or in response to determining that the circuit is not experiencing a fault condition during the initial electric power cycle, delaying taking action until after initial electric power cycle, to close the second switch, in combination with the other recited elements of Claim 1, therefore allowable. Claims 2-8 depend from Claim 1.
Claim 9 recites a fault preventing circuit breaker similarly to Claim 1, including corresponding steps for opening the switches and corresponding allowable feature of Claim 1, therefore allowable for the same reasons as for Claim 1. Claims 10-19 depend from Claim 9.
Amended Claim 20 recites a method of operating a fault preventing circuit breaker corresponding to Claim 1 and Claim 9, therefore allowable for the same reasons as for Claim 1 and Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LUCY M THOMAS/           Examiner, Art Unit 2836, 10/13/2021                                                                                                                                                                                            

					/JARED FUREMAN/                                                                 Supervisory Patent Examiner, Art Unit 2836